Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion denied. On its face the stipulation precluded this application within the five-year period. Insufficient proof was submitted to show that the later developments were not contemplated in or at the time of the stipulation. Nor was it adequately shown that the developments were such to jusify relieving plaintiff wife of the terms of the stipulation or the judgment entered thereon. Consequently, it is not necessary to consider whether power existed to modify the judgment in this particular. Present — Peck, P. J., Glennon, Cohn, Breitel and Botein, JJ.